Citation Nr: 0003019	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-01 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for medial 
meniscectomy and degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945 and from April 1951 to December 1952.  He also had 
various periods of active duty for training through 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Service connection for right knee disability was denied by 
the Board in a decision dated in May 1993.  The Board granted 
service connection for arthritis of the left knee at that 
time, and a rating decision dated in June 1993 reclassified 
the left knee disorder as status post medial meniscectomy and 
degenerative joint disease of the left knee but continued the 
10 percent evaluation for the reclassified disability.  

In January 1997, the veteran reopened his claim for service 
connection for right knee disability and requested an 
increased rating for his service-connected left knee 
disability.  In a rating decision dated in June 1997, the RO 
granted service connection for arthritis of the right knee, 
assigning a 10 percent evaluation effective from January 
1997.  The June 1997 rating decision also continued the 10 
percent evaluation for the veteran's left knee disability.  
The veteran disagreed with the ratings assigned, and this 
appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected arthritis of the right 
knee is manifested by complaints of pain, with range of 
motion from zero to 110 degrees.  

3.  The veteran's left knee disability is manifested by mild 
overall impairment and arthritis with painful motion; flexion 
of the knee is not limited to less than 45 degrees, and 
extension is not limited by more than 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5003, 5260, 5261 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for medial meniscectomy and degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-6 (1995).  

I.  Arthritis of the right knee

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected arthritis of the right 
knee.  This is an original claim placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating award.  Accordingly, his claim must be deemed well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-27, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 
4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  

A January 1997 VA radiological report revealed bilateral 
degenerative joint disease, right greater than left.  An 
April 1997 VA examination showed mild varus deformity and no 
ligamentous instability, but there was slight opening to 
valgus stress bilaterally.  He had a small effusion of the 
right knee, and range of motion was from 5 degrees to 95 
degrees of flexion.  The examiner noted that the veteran 
walked with a bilateral antalgic-type gait.  In the 
assessment, the examiner noted degenerative changes in the 
right knee and some knee pain at the time of his initial left 
knee injury, which was exacerbated through the years due to 
his inability to use the left knee appropriately.  

A VA examination of the veteran's knees in August 1997 showed 
mild effusion with range of motion from nearly full extension 
to 125 degrees of flexion.  Varus deformities were noted with 
palpable osteophytes along the medial and lateral joint 
lines.  Patellofemoral crepitus was present in both knees, as 
well as pain with patellar compression bilaterally.  
Collateral ligament testing was grossly unremarkable in both 
lower extremities, and patellar apprehension signs were 
negative.  

On a September 1997 VA examination, the veteran reported 
continual knee pain, and examination showed crepitus 
bilaterally with active and passive range of motion.  
McMurray's and anterior posterior drawer signs were negative 
bilaterally, with extension to 5 degrees and flexion to 100 
degrees bilaterally.  The diagnosis was degenerative joint 
disease of the right knee secondary to injury of the left 
knee with resultant surgery and degenerative joint disease 
secondary to trauma.  

A radiographic report dated December 1997 revealed moderate 
tricompartmental degenerative change identified with 
narrowing of the medial tibiofemoral joint space.  
Osteophytes were noted involving the tibial spines as well as 
the distal femur and proximal tibia and the posterior 
patella.  There was no evidence of acute fracture or 
dislocation and no intrinsic bony abnormalities were 
identified.  Vascular arterial calcifications were noted.

On VA examination in March 1998, the veteran complained of 
severe bilateral knee pain.  On examination, range of motion 
showed full extension and flexion to 90 degrees on the right.  
There was some pain on varus/valgus stressing.  Motor 
strength of both knee extension and flexion was 5/5 and 
symmetric bilaterally.  Deep tendon reflexes of both knees 
was one/four and symmetric bilaterally.  

A letter dated April 1998 from a VA staff orthopedic surgeon 
indicated that due to the veteran's instability of knees, he 
walked with the aid of a cane.  

A July 1998 VA examination revealed range of motion from 0 to 
110 degrees on the right.  There were no palpable effusions, 
and there was mild crepitance with range of motion testing.  
The patella tracked well, and the anterior and posterior 
cruciate ligaments retracted.  The medial and lateral 
collateral ligaments were intact to varus and valgus stress.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion.  Such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

After considering the evidence in light of the rating 
criteria, the Board concludes that a rating in excess of the 
current 10 percent for arthritis of the right knee is not 
warranted.  In this case, the predominant pathology is 
arthritis.  Diagnostic Code 5010 provides that traumatic 
arthritis, substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  The 
evaluation of degenerative arthritis is based on the extent 
of limitation of motion of the specific joint involved and 
includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003-5010.  The normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).  

The range of motion diagnostic criteria are set forth in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides that flexion limited to 60 percent warrants a 
noncompensable evaluation.  Under diagnostic code 5260, when 
there is limitation of flexion of the leg to 45 degrees, a 10 
percent evaluation is warranted; when limited to 30 degrees, 
a 20 percent evaluation is warranted; when limited to 15 
degrees, a 30 percent evaluation is warranted.  

Diagnostic Code 5261 provides that extension of the knee 
limited to 5 degrees warrants a noncompensable evaluation.  
Diagnostic Code 5261 also provides a 10 percent evaluation 
when extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees; a 30 
percent evaluation when there is limitation of extension of 
the leg to 20 degrees.  A review of the recent medical 
evidence shows that the veteran had flexion to 110 degrees 
and extension to zero degrees on the right.  Earlier VA 
examinations showed flexion ranging from 90 to 125 degrees 
and extension ranging from 5 to 0 degrees.  These findings 
are insufficient to warrant a 20 percent evaluation under 
diagnostic codes 5010-5260 and 5010-5261, nor do the clinical 
findings more nearly approximate the criteria required for a 
20 percent evaluation.  38 C.F.R. § 4.7.  In addition, 
Diagnostic Code 5256, pertaining to ankylosis of a knee, is 
not applicable in the veteran's case, as ankylosis has not 
been demonstrated.  

II.  Medial meniscectomy and degenerative joint disease of 
the left knee

The veteran contends that the evaluation assigned his 
service-connected left knee disability does not reflect 
adequately the severity of his knee symptomatology.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey, 6 Vet. App. at 381; Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  As the veteran has claimed that his 
left knee disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The Board recognizes that the veteran's disability may 
require reevaluation in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
That notwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has rated the veteran's medial meniscectomy and 
degenerative joint disease of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under this code, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment of the knee, 
and a 30 percent evaluation requires severe impairment of the 
knee.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
under Diagnostic Code 5257.  An April 1997 VA examination 
showed mild varus deformity and no ligamentous instability, 
although there was a slight opening to valgus stress.  He had 
a well-healed medial meniscectomy incision on the left knee 
with no effusion on the left knee.  Range of motion was from 
3 degrees to 100 degrees of flexion.  The examiner noted that 
the veteran walked with a bilateral antalgic-type gait.  
Radiographs of the knees showed severe degenerative changes 
involving the medial compartments bilaterally.  

A VA examination in August 1997 showed mild effusion with 
range of motion from near full extension to 125 degrees of 
flexion.  Varus deformities were noted with palpable 
osteophytes along the medial and lateral joint lines.  
Patellofemoral crepitus was present as well as pain with 
patellar compression.  Collateral ligament testing was 
grossly unremarkable in both lower extremities, and there 
were negative patellar apprehension signs.  

On a September 1997 VA examination, the veteran reported 
continual knee pain, and examination showed crepitus with 
active and passive range of motion.  McMurray's and anterior 
posterior drawer signs were negative, and a well-healed 
surgical scar was noted on the left medial knee.  Left knee 
extension was to 5 degrees, and flexion was to 100 degrees.  
The diagnosis was injury of the left knee with resultant 
surgery, and degenerative joint disease secondary to trauma.  

A radiograph in December 1997 revealed moderate 
tricompartmental degenerative change with narrowing of the 
medial tibiofemoral joint space.  Osteophytes were noted 
involving the tibial spines, as well as the distal femur and 
proximal tibia and the posterior patella.  There was no 
evidence of acute fracture or dislocation, and no intrinsic 
bony abnormalities were identified.  

On a March 1998 VA examination, the veteran complained of 
severe bilateral knee pain.  Range of motion testing showed 
full extension and flexion to 100 degrees.  There was some 
pain on varus-valgus stressing.  Motor strength on extension 
and flexion of the knees was 5/5 and symmetric.  Deep tendon 
reflexes of the knees were one/four and symmetric.  

A letter dated in April 1998 from a VA staff orthopedic 
surgeon indicates that due to the veteran's instability of 
his knees, he walks with the aid of a cane.  

A July 1998 VA examination revealed range of motion from zero 
to 100 degrees and no palpable effusions.  There was mild 
crepitance with range of motion, the patella tracked well, 
and the anterior and posterior cruciate ligaments retracted.  
The medial and lateral collateral ligaments were intact to 
varus and valgus stress.  

There is no evidence that the veteran's left knee disability 
is manifested by moderate recurrent subluxation or lateral 
instability, or that it causes more than slight overall left 
knee impairment such as to warrant an evaluation in excess of 
10 percent under Diagnostic Code 5257.  The veteran's 
postoperative left knee is symptomatic, but he is not 
entitled to a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, because to do so would violate 
the rule against pyramiding.  38 C.F.R. § 4.14.  That is, 
pain from the post-surgical knee overlaps with the mild 
overall impairment found in Code 5257 for which a 10 percent 
rating is already assigned.  With the exception noted below, 
the rule against pyramiding precludes the use of multiple 
diagnostic codes to evaluate the same service-connected 
disability.  There is no medical evidence of dislocation of 
cartilage with frequent episodes of locking, pain and 
effusion into the left knee joint such as to support a 20 
percent rating under 38 C.F.R. § 4.71a, Code 5258.  

However, there is radiographic evidence of arthritis of the 
left knee, along with knee pain and some limitation of 
motion.  Arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which results in consideration of the 
range of motion codes for the knee.  A 20 percent evaluation 
is warranted for limitation of flexion of the leg to 30 
degrees, and a 10 percent evaluation is warranted for 
limitation of flexion of the leg to 45 degrees.  Flexion 
limited to 60 degrees is rated noncompensable.  38 C.F.R. § 
4.71a, Code 5260.  A 20 percent evaluation is warranted for 
limitation of extension of the leg to 15 degrees and a 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees.  Extension limited to 5 degrees is rated 
noncompensable.  38 C.F.R. § 4.71a, Code 5261.  

The degree of limitation of motion of the left knee apparent 
from the relevant medical evidence of record does not support 
a compensable rating under Codes 5260 or 5261.  However, the 
Board must also consider the application of a separate 
disability rating for the veteran's left knee disability 
under the provisions of Diagnostic Code 5003.  Under a 
precedent opinion of the VA General Counsel, which is binding 
on the Board, a claimant who has arthritis of the knee and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997).  
This separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  In a more recent precedent opinion dated in August 
1998, the VA General Counsel clarified that although some 
limitation in range of motion of the leg must be present for 
a separate rating, it need not be compensable but must at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98 (1998).  
Under these provisions, a zero-percent rating requires 
flexion limited to 60 degrees (Diagnostic Code 5260) and 
extension limited to 5 degrees (Diagnostic Code 5261).  Here, 
the veteran's left knee disability does not meet the criteria 
for a zero percent evaluation under either code, as the 
recent VA examination report showed flexion to 100 degrees 
and extension to zero degrees.  

Painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray 
findings, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this case, there is some limitation of motion, 
albeit a noncompensably disabling limitation, and the rule in 
Lichtenfels is therefore not for application.  In the absence 
of a showing of additional disability, the veteran is not 
entitled to a separate 10 percent rating for his arthritis 
with painful motion.  

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  
In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet. App. 202, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

III.  Conclusion

The Board has considered the veteran's complaints of 
bilateral knee pain, and the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, but there is no medical evidence of any 
additional functional limitation of the knees, including 
additional limitation of motion of the joint, that would 
support a rating in excess of 10 percent under Code 5257, or 
a rating in excess of 10 percent for his arthritis under 
Codes 5003, 5260, 5261.  

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disabilities 
under consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise render impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An evaluation in excess of 10 percent for arthritis of the 
right knee is denied.  

An evaluation in excess of 10 percent for medial meniscectomy 
and degenerative joint disease of the left knee is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

